



EXHIBIT 10.1


PERFORMANCE AWARD AGREEMENT
UNDER THE
TEXAS CAPITAL BANCSHARES, INC.
2015 LONG-TERM INCENTIVE PLAN


1.    Award of Performance Units. Pursuant to the Texas Capital Bancshares, Inc.
2015 Long-Term Incentive Plan (the “Plan”) of Texas Capital Bancshares, Inc., a
Delaware corporation (the “Company”) and its Subsidiaries,


                   
(the “Participant”)


as an employee of the Company, has been granted an Award under the Plan for [•]
Restricted Stock Units (the “Time-Based Units”) and [•] Performance Units (the
“Performance Units”, collectively, with the Time-Based Units, the “Awarded
Units”), which may be converted into the number of whole shares of Common Stock
(as determined under Section 4 below) equal to the number of vested Awarded
Units (determined in accordance with Section 3 below), subject to the terms and
conditions of the Plan and this Performance Award Agreement (this “Agreement”).
The Date of Grant of this Award is September 28, 2016. The maximum number of
shares of Common Stock that could be issued with respect to the Awarded Units is
[•]. Each Awarded Unit shall be a notional share of Common Stock, with the value
of each Awarded Unit being equal to the Fair Market Value of a share of Common
Stock at any time.


2.    Subject to Plan. This Agreement is subject to the terms and conditions of
the Plan, and the terms of the Plan shall control to the extent inconsistent
with the provisions of this Agreement. The capitalized terms used herein that
are defined in the Plan shall have the same meanings assigned to them in the
Plan, except as otherwise expressly provided herein. This Agreement is subject
to any rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing.


3.    Vesting; Forfeiture. Awarded Units which have become vested pursuant to
the terms of this Section 3 are collectively referred to herein as “Vested
Units.” All other Awarded Units are collectively referred to herein as “Unvested
Units.” The Participant shall be eligible to receive payment with respect to the
Vested Units in accordance with Section 4 below.


a.    Subject to the provisions of Section 5 and Section 30 below and except as
otherwise provided in this Section 3,


(i)    Sixty-six percent (66%) of the Time-Based Units (rounding to the nearest
whole share) will become vested on March 15, 2019, and thirty-four percent (34%)
of the Time-Based Units (rounding to the nearest whole share) will become vested
on September 28, 2019, provided that in each case the Participant is employed by
(or if the Participant is a Contractor, Consultant or Outside Director, is
providing services to) the Company or its Subsidiaries on such date.


(ii)    The Performance Units will vest on the date the Committee determines
whether the vesting conditions set forth on Exhibit A hereto have been achieved
(which date shall be no later than March 15, 2019).


b.    Except as otherwise provided by Section 3.c. and Section 3.g. hereof,
immediately upon the Participant’s Termination of Service for any reason
whatsoever, the Participant shall be deemed to have forfeited all of the
Participant’s Unvested Units.


c.    Notwithstanding the foregoing and except as otherwise provided in Section
5 below and regardless of whether the performance criteria set forth in Exhibit
A have been achieved, in the event that a Change in Control occurs and on or
after the date of the Change in Control, the Participant incurs a Termination of
Service by the Company (or by its successor following the Change in Control)
without Cause (as defined





--------------------------------------------------------------------------------





in Section 3.d. below) or by the Participant for Good Reason (as defined in
Section 3.f. below), then 100% of the Unvested Units shall immediately become
Vested Units upon such termination.


d.    For purposes hereof, “Cause” shall have the meaning set forth in the
Participant’s employment agreement with the Company.


e.    For purposes hereof, “Change in Control” shall have the meaning set forth
in the Plan, provided that such event is a “change in control” within the
meaning of Section 409A of the Code, and the regulations and other applicable
guidance issued thereunder.


f.    For purposes hereof, “Good Reason” shall have the meaning set forth in the
Participant’s employment agreement with the Company.


g.    Notwithstanding anything to the contrary contained herein, if at any time
after the date the Participant reaches age 65 plus twelve (12) years of service
with the Company the Participant incurs a Termination of Service with the
Board’s consent (other than a Termination of Service for Cause or without Good
Reason), then:


(i)    A prorated portion of the Time-Based Units shall become Vested Units
based on the number of full years between the Date of Grant and the
Participant’s Termination of Service (calculated by multiplying the total number
of Time-Based Units by a fraction, the numerator of which is the number of full
years the Participant has been employed since the Date of Grant and the
denominator of which is three), provided that such Vested Units shall remain
subject to the payout provisions of Section 4; and


(ii)    The Performance Units shall not be forfeited upon the Participant’s
Termination of Service and instead, such Performance Units shall continue to be
subject to the vesting and payout provisions set forth in Exhibit A hereto as if
the Participant had remained employed by the Company.


4.    Delivery of Common Stock. The Vested Units shall be converted into the
number of whole shares of Common Stock equal to the number of Vested Units and
the Company shall electronically register such shares of Common Stock in the
Participant’s name (or in the name of his or her estate or beneficiary) or
deliver certificates for the such shares of Common Stock to the Participant in
accordance with the following schedule:


a.    (A) with respect to the Performance Units, on March 15, 2019; and (B) with
respect to the Time-Based Units, sixty-six percent (66%) (rounding to the
nearest whole share) on March 15, 2019, and thirty-four percent (34%) (rounding
to the nearest whole share) on September 28, 2019; or


b.    If earlier, the date of the Participant’s Termination of Service without
Cause or with Good Reason on or after a Change in Control.


To the extent an Awarded Unit does not vest in accordance with the provisions of
Section 3 hereof by September 28, 2019, such Awarded Unit shall be forfeited and
no shares of Common Stock shall be delivered with respect to such forfeited
Awarded Unit.


5.    Forfeiture and Disgorgement.


a.    Notwithstanding any provisions in this Agreement to the contrary, in the
event the Participant violates the provisions of Section 5.b. or the provisions
of any agreement between the Company (or any of its Subsidiaries) that contains
confidentiality, non-solicitation or other protective or restrictive covenant
provisions, then:


(i)    the Awarded Units shall immediately cease to vest as of the date of such
violation;







--------------------------------------------------------------------------------





(ii)    any shares of Common Stock that had not been registered (or delivered)
with respect to Awarded Units shall be immediately forfeited and this Agreement
(other than the provisions of this Section 5) will be terminated on the date of
such violation; and


(iii)    any shares of Common Stock (less any taxes paid by the Participant on
such shares of Common Stock) that had been delivered to the Participant (or
registered in the Participant’s name) with respect to any Vested Units shall be
immediately returned to the Company by the Participant.


The Company must deliver written notice of its intent to enforce the provisions
of this Section 5.a. at least fifteen (15) days prior to the date it intends to
enforce the terms of Sections 5.a.(i) and (ii). Both the Company and the
Participant agree that upon delivery of written notice under this Section 5.a.,
neither party will enter into any transaction that will affect the other party’s
interests in the cash subject to dispute until the expiration of the fifteen
(15) day notice period.


The provisions of this Section 5 (including, without limitation, the provisions
of this Section 5.a. and the provisions of Section 5.b. below) only shall apply
to the Awarded Units for the period beginning on the Date of Grant and ending on
the earlier of (i) the one year (or, in the event the Awarded Units vest in
accordance with Section 3.g. above, the four year) anniversary of the date the
Awarded Units become vested in accordance with the provisions of Section 3 above
(regardless of whether the Agreement terminates or expires prior to such date),
or (ii) if a Change in Control occurs, the date of the Participant’s Termination
of Service either by the Company without Cause or by the Participant with Good
Reason.


b.    By execution of this Agreement, the Participant, either individually or as
a principal, partner, stockholder, manager, agent, consultant, contractor,
employee, lender, investor, volunteer or as a director or officer of any
corporation or association, or in any other manner or capacity whatsoever,
agrees to the following:


(i)    Confidential Information. The Participant acknowledges that the Company
has developed and will continue to develop unique concepts, lending practices,
sales presentations, marketing programs, marketing strategies, business
practices, methods of operation, pricing information, cost information,
trademarks, licenses, technical information, proprietary information, computer
software programs, computer tapes and disks concerning its operations systems,
customer lists, customer leads, customer loan and financial information,
documents identifying past, present and future customers, customer profiles and
preference data, hiring and training methods, investment policies, financial and
other confidential, proprietary and/or trade secret information concerning the
Company’s operations and expansion plans (“Confidential Information”). The
Confidential Information includes, without limitation, information about the
Company’s business, proprietary, and technical information that is not known to
others and could have economic value to others if improperly disclosed.
Confidential Information also means any information the Company discloses to the
Participant, either directly or indirectly, in writing, orally or by inspection
of tangible objects, including, without limitation, information and technical
data contained in the Company’s manuals, booklets, publications and materials,
equipment of every kind and character, as well as documents, prototypes,
samples, prospects, inventions, product ideas, know how, processes, plans
(including, without limitation, marketing plans and strategies), specifications,
designs, techniques, technology, formulas, software, improvements, forecasts,
and research. Confidential Information does not include any information that is
available to the public or, upon reasonable investigation, is ascertainable in
the public domain or information generally known outside of the Company. The
Participant’s obligations under this Section 5 regarding specific Confidential
Information shall cease when that specific portion of the Confidential
Information becomes publicly known, in its entirety and without combining
portions of such information obtained separately.


(ii)    Access to and Agreement Not To Disclose Confidential Information. During
Participant’s Company employment, the Company agrees to provide the Participant
with some or all of the Company’s Confidential Information to which the
Participant has not had previous access or knowledge. By executing this
Agreement, the Participant agrees that the Confidential Information





--------------------------------------------------------------------------------





constitutes valuable, special and unique assets of the Company, developed at the
Company’s great expense, the unauthorized use or disclosure of which would cause
irreparable harm to the Company. The Participant understands and acknowledges
that the Company is engaged in a specialized and competitive industry; that the
Company relies heavily on information, data, programs, and processes it has
developed and acquired; and that competitors can reap potential or real economic
benefits from the possession of the Confidential Information that is otherwise
not available to its competitors. The Participant understands and acknowledges,
therefore, that the protection of the Company’s Confidential Information
constitutes the Company’s legitimate business interest. The Participant
acknowledges that the Confidential Information is the Company’s exclusive
property, and the Participant will hold the Confidential Information in trust
and solely for the Company’s benefit. The Participant further acknowledges that
the Confidential Information includes “trade secrets” under Texas law and, in
addition to the other protections provided in this Agreement, all trade secrets
will be accorded the protection and benefits under Texas law and any other
applicable law. The Participant waives any requirement that the Company submit
proof of any trade secret’s economic value or post a bond or other security
should the need arise.


In exchange for the Company’s promise to provide the Participant with some or
all of the Company’s Confidential Information to which the Participant has not
previously had access or knowledge, the Participant agrees that he or she will
not, either during the period of the Participant’s employment with the Company
or at any time thereafter, use or rely upon for the Participant’s benefit or the
benefit of another, or disclose, disseminate, or distribute to anyone,
including, without limitation, any individual, person, firm, corporation, or
other entity, or publish, or use for any purpose, any of the Confidential
Information (whether acquired, learned, obtained, or developed by the
Participant alone or in conjunction with others), except (A) as properly
required in the ordinary course of the Company’s business or as the Company
directs and authorizes; (B) as required by applicable law (if, to the extent
reasonable and practicable, reasonable prior notice of such disclosure is given
to the Company); or (C) to the extent such information is available to or known
by the public (other than as a result of disclosure in violation of this
Agreement). The Participant agrees that he or she will take all reasonable
measures to protect the secrecy of and avoid unauthorized disclosure and
unauthorized use of the Confidential Information. The Participant also agrees to
notify the Company immediately in the event of any unauthorized use, reliance
upon or disclosure of the Company’s Confidential Information of which the
Participant is aware.


(iii)    Use of Confidential Information During Employment. The Participant
further agrees that in the course of his or her employment by the Company, the
Participant will not remove from any office of the Company any documents,
electronically stored information, or related items that contain Confidential
Information, including, without limitation, computer discs, recordings, or other
storage or archival systems or devices, including copies, except as may be
required in the performance of the Participant’s duties as an employee of the
Company. The Participant also agrees that he or she will not place or save any
Confidential Information on any computer or electronic storage system that is
not the Company’s property, except to perform work for the Company. All
Confidential Information, and all memoranda, notes, records, drawings,
documents, or other writings whatsoever made, compiled, acquired, or received by
the Participant at any time during his or her employment, including during the
term of this Agreement, arising out of, in connection with, or related to any
activity or business of the Company, including, without limitation, the
customers, vendors, third parties, or others with whom the Company has a
business relationship, the arrangements of the Company with such parties, and
the pricing and expansion policies and strategy of the Company, are, and shall
continue to be, the Company’s sole and exclusive property.


(iv)    Protective Covenants. The Participant agrees that to protect the
Company’s Confidential Information, and in consideration for the equity
compensation in this Agreement, it is necessary to enter into the following
protective covenants, which are ancillary to the enforceable promises between
the Company and the Participant in the other Agreement Sections. During the
Participant’s employment with the Company, and for a one-year period (or, in the
event the Awarded





--------------------------------------------------------------------------------





Units vest in accordance with Section 3.g. above, the four-year period) after
the date the Participant’s employment is terminated by the Company for any
reason, or if the Participant resigns for any reason, the Participant shall not,
without the Company’s prior written consent, directly or indirectly: (A) compete
for or solicit business for or on behalf of any person or business entity
operating a state or national bank or company providing similar services with a
place of business in the State of Texas; (B) own, operate, participate in,
undertake any employment with, or have any interest in any entity with a place
of business in the State of Texas related to the operation of a state or
national bank or company providing similar services, except that the Participant
may own publicly traded stock for investment purposes only in any company in
which the Participant owns less than 5% of the voting equity; or (C) use or rely
upon in any competition, solicitation, or marketing effort any Confidential
Information.


The Participant also acknowledges that the geographic boundaries, scope of
prohibited activities, and the duration of the provisions in the Protective
Covenants are reasonable and are no broader than are necessary to protect the
Company’s legitimate business interests. The Protective Covenants shall survive
the termination of the Participant’s employment and can be revoked or modified
only by a writing signed by the parties that specifically states an intent to
revoke or modify this provision. The Participant acknowledges that the Company
would not provide him or her with access to its Confidential Information but for
his or her covenants or promises contained in this Section 5.b. The Participant
further agrees that during the protective covenant term, he or she shall
immediately notify the Company in writing of any employment, work, or business
he or she undertakes with or on behalf of any person (including himself or
herself) or entity.


(v)    No Solicitation of Employees/Customers. The Participant agrees that the
no-employee solicitation covenant in this Section 5.b.(v) constitutes a
reasonable and appropriate means, consistent with the best interests of both the
Participant and the Company, to protect the Company’s interests in providing
valuable equity compensation to the Participant and in preventing the loss or
disclosure of the Company’s Confidential Information. As an inducement for the
Company’s agreement to provide the Participant the equity compensation in this
Agreement, and to provide the Participant with the Company’s Confidential
Information, the Participant agrees that during the Participant’s employment,
and for a period of one (1) year following the termination or resignation of the
Participant’s employment, for whatever reason, the Participant will not, alone
or in combination with any individual, partner(s), company, corporation, or
other entity or business with which he is in any way affiliated, including,
without limitation, any partner, limited partner, member, director, officer,
shareholder, employee, or agent of any such entity, recruit, solicit, request,
induce or attempt to influence, directly or indirectly, any employee of the
Company to resign or terminate employment with the Company. The Participant
agrees that for a period of one year (or, in the event the Awarded Units vest in
accordance with Section 3.g. above, four years) following the termination or
resignation of his employment, for whatever reason, whether involuntary or
voluntary, he shall not, directly or indirectly, as an owner, stockholder,
director, employee, partner, agent, broker, consultant or other participant
solicit a customer or prospective customer, or accept any business from a
customer or prospective customer with whom he or she has done business or with
whom he or she has had contact during the last twelve (12) months of the
Participant’s employment with the Company.


(vi)    Definition Related to No-Solicitation of Employee Provision. In Section
5.b.(v), “Employee” means any employee on the Company’s payroll during the
Protective Covenant time period specified in Section 5.b.(v).


(vii)    Return of Documents. In the event of the Participant’s termination or
resignation of his or her employment with the Company for any reason, the
Participant will deliver to the Company all non-personal documents and data of
any nature, and in whatever medium, concerning the Participant’s employment with
the Company or any of its Subsidiaries. The Participant agrees that he or she
will not take with him or her any of the Company’s property, documents, or data
of any





--------------------------------------------------------------------------------





description or any reproduction thereof, including summaries or notes regarding
same, or any documents containing or relating to any of the Company’s
Confidential Information.


(viii)    Injunctive Relief. The Participant acknowledges and agrees that the
Participant’s obligations, covenants, and agreements in Sections 5.b.(i)-(vii)
concern special, unique and extraordinary matters and that a violation of any of
the terms of these agreements, covenants or obligations will cause the Company
irreparable injury for which adequate remedies at law are not available.
Therefore, the Participant agrees that the Company, in addition to any amounts
that the Company is entitled to pursuant to Section 5.a. above, will be entitled
to an injunction, restraining order, or all other equitable relief as a court of
competent jurisdiction may deem necessary or appropriate to restrain the
Participant from committing any violation of the agreements, covenants or
obligations referred to in Sections 5.b.(i)-(vii).


(ix)    Disclosures to Courts, Governmental Agencies or Administrative or
Legislative Bodies. Notwithstanding the foregoing or any other agreement
regarding confidentiality with the Company, the Participant may disclose
Confidential Information when required to do so by a court of competent
jurisdiction, by any governmental agency having authority over the Participant
or the business of the Company or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order the Participant to
divulge, disclose or make accessible such information. Nothing in this Agreement
is intended to interfere with the Participant’s right to (i) report possible
violations of state or federal law or regulation to any governmental agency or
entity, (ii) make other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation, (iii) file a claim or charge
with the EEOC, any state human rights commission, or any other government agency
or entity, or (iv) testify, assist, or participate in an investigation, hearing,
or proceeding conducted by the EEOC, any state human rights commission, or any
other government or law enforcement agency, entity or court.


(x)    Defend Trade Secrets Act of 2016. The Participant is hereby notified in
accordance with the Defend Trade Secrets Act of 2016 that the Participant will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. The Participant is further
notified that if the Participant files a lawsuit for retaliation against the
Company for reporting a suspected violation of law, the Participant may disclose
the Company’s trade secrets to the Participant’s attorney and use the trade
secret information in the court proceeding if the Participant: (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order.


6.    Who May Receive Common Stock with Respect to Vested Units. During the
lifetime of the Participant, the Common Stock received upon conversion of the
Vested Units may only be received by the Participant or his or her legal
representative. If the Participant dies prior to the date his or her Awarded
Units are converted into shares of Common Stock as described in Section 4 above,
the Common Stock relating to such converted Awarded Units may be received by any
individual who is entitled to receive the property of the Participant pursuant
to the applicable laws of descent and distribution.


7.    Common Stock Subject Ownership Guidelines. The Participant acknowledges,
understands and agrees that any Common Stock delivered to the Participant (or
registered in the Participant’s name) pursuant to this Agreement shall be
subject to the Common Stock ownership guidelines as adopted by the Committee and
in effect from time to time, and that the Participant may be required to hold
such Common Stock until the Participant has met the requirements of such
ownership guidelines. The Participant further acknowledges, understands and
agrees that the Committee retains the right to modify the Company’s Common Stock
ownership guidelines at any time.







--------------------------------------------------------------------------------





8.    Rights as Stockholder. The Participant will have no rights as a
stockholder with respect to the Awarded Units until the issuance of a
certificate or certificates to the Participant or the registration of such
shares of Common Stock in the Participant’s name. The Awarded Units shall be
subject to the terms and conditions of this Agreement.


9.    No Fractional Shares. Awarded Units may be converted only with respect to
full shares, and no fractional share of Common Stock shall be issued.


10.    Non-assignability. The Awarded Units are not assignable or transferable
by the Participant except by will or by the laws of descent and distribution.


11.    The Participant’s Acknowledgments. The Participant acknowledges receipt
of a copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the Awarded
Units subject to all the terms and provisions thereof. The Participant hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under the Plan or this Agreement.


12.    Adjustment of Number of Awarded Units and Related Matters. The number of
shares of Common Stock covered by the Awarded Units shall be subject to
adjustment in accordance with Articles 11-13 of the Plan.


13.    Execution of Documents. The Participant, by his or her electronic
execution of this Agreement, hereby agrees to execute any documents requested by
the Company in connection with the payment of any amount in connection with the
Awarded Units pursuant to this Agreement.    


14.    Remedies. Except as otherwise provided in Section 5 in this Agreement,
each of the parties to this Agreement will be entitled to enforce its rights
under this Agreement specifically, to recover damages and costs (including
reasonable attorneys’ fees) caused by any breach of any provision of this
Agreement, and to exercise all other rights existing in the party’s favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party in
its, his or her sole discretion may apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement. The remedies for any violation
of Section 5 above are limited to the forfeiture, disgorgement, and injunction
remedies specified in Sections 5.a. and b.(viii). and are subject to the
time-limitations set forth in Section 5.a. above. The remedies described in this
Section 14 do not apply to Section 5.


15.    The Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that the Company will not be obligated to
register any shares of Common Stock in the Participant’s name or issue any
shares of Common Stock to the Participant hereunder, if the issuance of such
shares shall constitute a violation by the Participant or the Company of any
provision of any law or regulation of any governmental authority. Any
determination by the Company under this Section 15 shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all applicable laws, rules and regulations.


16.    Investment Representation. Unless the shares of Common Stock are issued
to the Participant in a transaction registered under applicable federal and
state securities laws, by his execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be acquired hereunder
will be acquired by the Participant for investment purposes for his own account
and not with any intent for resale or distribution in violation of federal or
states securities laws, all certificates issued with respect to the Common Stock
shall bear an appropriate restrictive investment legend and shall be held
indefinitely, unless they are subsequently registered under the applicable
federal and state securities laws or the Participant obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.


17.    Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this agreement to the laws of
another state). The Participant’s sole remedy for any Claim shall be against the
Company and no Participant shall have any claim or right of any nature





--------------------------------------------------------------------------------





against any Subsidiary of the Company or any stockholder or existing or former
director, officer, or Employee of the Company or any Subsidiary of the Company.


18.    No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee,
Contractor, consultant or Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor, consultant or Outside Director at any time.


19.    Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.


20.    Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements set forth in this Agreement shall be construed as a covenant and
agreement independent of any other provision of this Agreement. The existence of
any claim or cause of action of the Participant against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the covenants and agreements that are set forth in
this Agreement.


21.    Entire Agreement. This Agreement, together with the Plan, supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter in this Agreement and
constitute the only agreements between the parties with respect to the subject
matter in this Agreement. Except for the Employment Agreement between the
Participant and the Company (if any), all prior negotiations and agreements
between the parties with respect to the subject matter in this Agreement are
merged into this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.


22.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.


23.    Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.


24.    Modification. No change or modification of this Agreement shall be valid
or binding upon the parties unless the change or modification is in writing and
signed by the parties (electronically or otherwise); provided, however, that the
Company may change or modify this Agreement without the Participant’s consent or
signature if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder.


25.    Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.


26.    Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.







--------------------------------------------------------------------------------





27.    Notice. Any notice required or permitted to be delivered hereunder shall
be deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:


a.    Notice to the Company shall be addressed and delivered as follows:


Texas Capital Bancshares, Inc.
2000 McKinney Avenue, Suite 700
Dallas, Texas 75201
Attn: Human Resources
Facsimile: 214-932-6699


b.    Notice to the Participant shall be addressed and delivered to the most
recent address in the Company’s records.


28.    Clawback. The Participant acknowledges, understands and agrees, with
respect to any shares of Common Stock delivered to the Participant (or
registered in the Participant’s name) pursuant to this Agreement, that such
shares of Common Stock shall be subject to recovery by the Company, and the
Participant shall be required to repay such compensation or shares of Common
Stock, in accordance with the Company’s Claw-Back Policy, as in effect from time
to time. The Participant further acknowledges, understands, and agrees that the
Board retains the right to modify the Company’s Claw-Back Policy at any time.


29.    Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, including, without limitation, any possible tax consequences of
this Agreement in connection with Section 409A of the Code. The Company, or if
applicable, any Subsidiary (for purposes of this Section 29, the term “Company”
shall be deemed to include any applicable Subsidiary) has the authority and the
right to deduct or withhold, or require the Participant to remit to the
employer, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of the vesting or
conversion of the RSUs. Unless otherwise determined by the Committee at the time
the Award is granted or thereafter, the Company shall satisfy any such
withholding requirement by withholding the number of Awarded Shares having a
Fair Market Value on the date of withholding equal to the amount required to be
withheld for tax purposes.
 
30.    Section 409A.


a.    To the extent (i) any shares of Common Stock to which the Participant
becomes entitled under this Agreement, or any agreement or plan referenced
herein, in connection with the Participant's termination of employment with the
Company constitutes deferred compensation subject to Section 409A of the Code;
(ii) the Participant is deemed at the time of his separation from service to be
a “specified employee” under Section 409A of the Code; and (iii) at the time of
the Participant’s separation from service the Company is publicly traded (as
defined in Section 409A of the Code), then such shares of Common Stock (other
than any delivery of Common Stock permitted by Section 409A of the Code to be
paid or delivered within six (6) months of the Participant’s separation from
service) shall not be made until the earlier of (x) the first day of the seventh
month following the Participant’s separation from service or (y) the date of the
Participant’s death following such separation from service. Upon the expiration
of the applicable deferral period, any shares of Common Stock which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this Section 30 (together with, as applicable,
accrued interest thereon) shall be delivered to the Participant or the
Participant's beneficiary in one lump sum.


b.    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Section
409A of the Code).







--------------------------------------------------------------------------------





c.    It is intended that this Agreement comply with the provisions of Section
409A of the Code so as to not subject the Participant to the payment of
additional interest and taxes under Section 409A of the Code, and in furtherance
of this intent, this Agreement shall be interpreted, operated and administered
in a manner consistent with these intentions.









--------------------------------------------------------------------------------





EXHIBIT A


The Performance Units shall vest in accordance with the following schedule (40%
based on EPS, 40% based on Average ROA %, and 20% based on TBV Annual Average
Growth):


1.
Subject to paragraph 4 below, upon the achievement of earnings per share (“EPS”)
for 2018 as determined by the Committee, the percentage of 40% of the
Performance Units that shall vest shall be as follows:



EPS
% Vested and Payout
$[•]
50%
$[•]
75%
$[•]
100%
$[•]
125%
$[•]
150%
 
 

2.Subject to paragraph 4 below, upon achievement of an average return on assets
percentage (“Average ROA %”) for 2016, 2017, and 2018 (measured as of December
31, 2018 by taking the average of each individual year’s ROA %; not determined
on an aggregate three-year basis) as determined by the Committee, the percentage
of 40% of the Performance Units that vest shall be as follows:


Average ROA %
% Vested
[•]
50%
[•]
75%
[•]
100%
[•]
125%
[•]
150%



3.
Subject to paragraph 4 below, upon achievement of a tangible book value annual
simple average growth (“TBV Annual Average Growth”) for 2016, 2017, and 2018
(measured as of December 31, 2018 by taking the average of each individual
year’s tangible book value annual growth; not determined on an aggregate
three-year basis) as determined by the Committee, the percentage of 20% of the
Performance Units that vest shall be as follows:



TBV Annual Average Growth
% Vested
[•]%
50%
[•]%
75%
[•]%
100%
[•]%
125%
[•]%
150%



4.
Achievement of the performance goals set forth in paragraphs 1, 2 and 3 of this
Exhibit A shall be determined by the Committee, in its sole discretion, and
shall be subject to the following terms and conditions:



a.
Payouts between performance levels shall be linear.

b.
Performance goals only shall be considered achieved if the Committee determines,
in its sole discretion, that the following four goals have been met, in addition
to the EPS, ROA % and TBV Annual Average Growth goals set forth in paragraphs 1,
2, and 3 of this Exhibit A:






--------------------------------------------------------------------------------





i.
Asset quality: The Company’s asset quality and credit controls are at a level of
comparable high performing banks’ asset quality and credit controls;

ii.
Tangible Capital Ratio: The Company’s tangible capital ratio is at a level that
the Committee determines, in its sole discretion, is at a level for solidly
capitalized banks;

iii.
Efficiency Ratio: The Company’s guidepost efficiency ratio is at 60% or better
(excluding from the calculation of the efficiency ratio, the expense reflected
in non-interest expense related to valuation of foreclosed real estate, provided
that such expenses are included as credit-related costs in determination of ROA
above); and

iv.
Deposit Growth: At least 100% of the loans held by the Company for investment
are supported by core deposits.












